Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 1 of 20




                                                               DATE FILED: June 17, 2020 3:34 PM
  District Court, City and County of Denver, Colorado          FILING ID: 56625882B2875
  Court Address:                                               CASE NUMBER: 2020CV32069
  1437 Bannock Street
  Denver, CO 80202


  Plaintiff(s):

  TISHA LEE,

  v.

  Defendant(s):
                                                                    ▲ COURT USE ONLY ▲
  DENVER PUBLIC SCHOOLS; and
  DAVID SUPPES, in his individual and official capacities..

  Counsel for Plaintiff:
  Darold Killmer, #16056                                            Case Number:
  Reid Allison, #52754
  1543 Champa Street Suite 400
  Denver, CO 80202
  Phone: (303) 571-1000
  Fax.: (303) 571-1001                                              Division          Courtroom
  Email:     dkillmer@kln-law.com
             rallison@kln-law.com


                                COMPLAINT AND JURY DEMAND


        Plaintiff, Tisha Lee, by and through her attorneys, Darold Killmer and Reid Allison of

 KILLMER, LANE & NEWMAN, LLP, herby files her Complaint and Jury Demand against

 Defendants Denver Public Schools (“DPS”) and David Suppes, and respectfully alleges as

 follows:

                                     I.     INTRODUCTION

        1.        Plaintiff Tisha Lee, an African American woman, is a highly qualified Vice

 President of Student Services at Emily Griffith Technical College (“EGTC”), a technical college

                                                                                 EXHIBIT A
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 2 of 20




 affiliated with DPS. Ms. Lee has been an exceptional servant of EGTC for fourteen years and has

 twenty-seven years of experience working in higher education.

        2.      In early 2019, when the position of Executive Director of EGTC became open,

 Ms. Lee applied. After an elaborate and multi-pronged interview process, Ms. Lee was ranked as

 one of the top two candidates.

        3.      Even so, DPS and its Chief Operating Officer (“COO”) Defendant David Suppes

 hired as Executive Director a substantially less-qualified white woman—Stephanie Donner—

 who had been ranked lower than Ms. Lee after the extensive interview process.

        4.      When Ms. Lee filed a charge of race discrimination with the Colorado Civil

 Rights Division (“CCRD”), Defendants retaliated against her by firing the principal witness to

 her charge of discrimination.

        5.      DPS’s discriminatory failure to promote Ms. Lee because of her race, as well as

 its retaliation against her for filing a charge of race discrimination, violated the Colorado Anti-

 Discrimination Act (“CADA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), and 42

 U.S.C. §§ 1981 and 1983, and caused Ms. Lee to suffer substantial injuries, damages, and losses.

                                          II.     PARTIES

        6.      Plaintiff Tisha Lee is a resident of and domiciled in the State of Colorado. At all

 relevant times, Ms. Lee was a current employee of Defendant Denver Public Schools.

        7.      Ms. Lee is an African American woman and thus a member of the classes of

 persons protected by Title VII, Section 1981 and 1983, and CADA at all relevant times.

        8.      Defendant Denver Public Schools is a public school district in Denver, Colorado

 with its principal office at 1860 Lincoln Street, Denver, CO 80203. Defendant Denver Public



                                                   2
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 3 of 20




 Schools has continuously been an employer within the meaning of Title VII and CADA at all

 times relevant to this Complaint.

        9.      Defendant David Suppes is a resident of and domiciled in the State of Colorado.

 At all relevant times, Mr. Suppes was employed by DPS. As its Chief Operating Officer, Mr.

 Suppes was the final decisionmaker who failed to promote Ms. Lee based on her race.

                               III.   JURISDICTION AND VENUE

        10.     Jurisdiction of this Court is invoked pursuant to Colorado Revised Statutes § 13-

 1-124(1)(a). At all times relevant to this Complaint, Defendant’s principal place of business was

 in Colorado, and Defendant conducted continuous and systematic activities of a general business

 nature in Colorado.

        11.     Venue is proper in the District Court for the City and County of Denver pursuant

 to Colo. R. Civ. P. 98(c)(1). Defendant has its principal place of business in the City and County

 of Denver. The amount in controversy exceeds the jurisdiction of County Court.

                         IV.     ADMINISTRATIVE PREREQUISITES

        12.     Plaintiff timely filed a Charge of Discrimination with the Colorado Civil Rights

 Division (“CCRD”) and has received her Notice of Right to Sue on her claim of failure to

 promote. 1 Thus, all administrative prerequisites have been or will soon be met.




 1
  Ms. Lee filed her retaliation Charge with the CCRD after the retaliatory conduct, described
 herein, occurred. Upon receipt of her notice of right to sue on that charge, all administrative
 prerequisites will have been met. For the sake of judicial efficiency, and to place defendants
 upon clear notice of the scope of this action, the factual and legal support for the retaliation claim
 are set forth herein. If necessary, the retaliation claim could be stayed while the administrative
 Notice of Right to Sue is obtained, though the issue will shortly take care of itself in due course.


                                                   3
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 4 of 20




                                V.      STATEMENT OF FACTS

        Ms. Lee is an exceptional employee for DPS.

        13.     Ms. Lee has worked at EGTC for over fourteen years.

        14.     Because of her exceptional work, Ms. Lee has earned multiple promotions.

        15.     In her current position as Vice President of Student Services, she oversees eleven

 departments and supervises twenty-five employees.

        16.     Ms. Lee is the only person of color on EGTC’s leadership team. She has well-

 established professional relationships with many significant community stakeholders, including

 Denver Mayor Michael Hancock and several legislators, and she has always had a good working

 relationship with EGTC’s political lobbyist.

        17.     Ms. Lee has consistently earned excellent performance evaluations, especially

 noting her impressive people management skills.

        18.     Ms. Lee’s work was so exemplary that when her boss, former Executive Director

 (“ED”) Jeff Barratt, retired in early 2019, he strongly encouraged Ms. Lee to apply for the ED

 position.

        19.     With Mr. Barratt’s encouragement, Ms. Lee applied for the vacant position,

 though she knew that in EGTC’s 103-year history no person of color had ever been ED.

        20.     Ms. Lee is so steeped in the needs of EGTC and its students, as well as what the

 position of ED requires, that she helped draft the job description for the ED position.

 Importantly, this description included a requirement of at least seven years of experience in

 higher education.




                                                  4
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 5 of 20




         DPS undertook an exhaustive interview process, after which Ms. Lee was one of the
         top two candidates.

         21.     DPS established a two-panel interview process, designed to select the two best

 candidates as finalists.

         22.     Barbara Lindsay, one of EGTC’s other four directors on the leadership team, was

 integrally involved in modifying the ED job description to stress higher education experience.

 She also helped to thoughtfully select stakeholders to take part as interview panelists.

         23.     Ms. Lindsay, along with the Acting ED and EGTC’s Recruiting Coordinator,

 reviewed resumes to determine who should be interviewed. They agreed that Stephanie Donner,

 a white woman from outside EGTC, should not be interviewed because she lacked sufficient

 higher education experience.

         24.     Ms. Lee was selected as one of the candidates to be interviewed. She interviewed

 with the first panel and was selected to proceed to the second panel interview.

         25.     At the second panel interview, panelists were provided with a matrix of objective

 criteria on which to rank the candidates—including such areas as leadership, external

 partnerships, and collaboration.

         26.     The candidates were asked a list of standardized questions to determine their

 skills and abilities in each of these objective fields.

         27.     After the interviews were conducted, there was clear consensus among the

 panelists that Ms. Lee was one of the top two candidates.

         28.     The panel particularly praised Ms. Lee’s profound and well-earned understanding

 of EGTC and its needs, as well as her substantial connections in the community.




                                                     5
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 6 of 20




         29.     No panelist ranked Stephanie Donner in either of the top two positions. In fact,

 five of the six panelists ranked her last.

         30.     During the panel discussion, racist stereotypes and statements were levied against

 and about Ms. Lee. First, one of the panelists questioned Ms. Lee’s fundraising ability. Ms. Lee

 had, in fact, helped raise over $150,000 for EGTC’s Foundation. The panelist doubted this figure

 and Ms. Lee’s abilities, because of her race, stereotypically believing that Ms. Lee could not be

 connected to people affluent enough to donate substantial sums.

         31.     Similarly, this panelist stated that Ms. Lee must be held to a higher standard

 because she is a Black woman. Another panelist stated that she understood this position.

         32.     Ms. Lindsay was also a panelist and strenuously objected to these racist lines of

 discussion and evaluation. Despite Ms. Lindsay’s justified objection, nothing was done to correct

 this line of thinking or the application of these racially discriminatory criteria by at least some of

 the panel members.

         DPS and Defendant Suppes failed to promote Ms. Lee because of her race.

         33.     On April 22, 2019, Ms. Lee learned that she would not be promoted to the

 position of Executive Director.

         34.     Ms. Lee had been informed informed that in spite of initially being actually

 scheduled to participate in the final panel interview, she now was being taken off of that

 schedule, and would be denied her earned opportunity to compete head to head with the

 other finalist for the ED position.

         35.     Ms. Lindsay informed Ms. Lee that she had been one of the top two

 candidates for the position and told her about the racist comments made during the panel’s



                                                   6
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 7 of 20




 discussion.

        36.     Ms. Lee then filed a charge of race discrimination with the CCRD, based

 substantially on the information Ms. Lindsay had provided her.

        37.     Ultimately, Defendants DPS and Suppes hired Stephanie Donner, a less

 qualified white woman, to be the new ED.

        38.     This decision was made even though the panel nearly unanimously viewed

 her as the worst of the candidates interviewed, and in any event not ranked within the top

 two.

        39.     Specifically, the panel was rightly concerned with Ms. Donner’s very limited

 higher education experience. Moreover, Ms. Donner did not discuss instruction, training, or

 teaching in her interview, and she has no substantial experience in those areas of

 fundamental importance to EGTC.

        40.     Defendants DPS and Suppes purported to hire Ms. Donner based on her

 political connections, despite her lack of the minimum experience in higher education

 required for the position.

        41.     Such a position ignored Ms. Lee’s substantially more higher education

 experience, as well as her comparable and significant “political connections,” including

 good relationships with Denver Mayor Michael Hancock and several legislators. More

 fundamentally, the standardized interview questions did not include inquiry into a

 candidate’s political connections and that was not a criterion on which the candidates were

 objectively judged.

        42.     Defendants’ discrimination against Ms. Lee was intentional discrimination,



                                                  7
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 8 of 20




 although it may have been wholly or in part a product of implicit racial bias, resulting from

 or reflecting attitudes and stereotypes that affect actions and decisions even if sometimes in

 an unconscious way. Such racial discrimination is prohibited by the state and federal anti-

 discrimination statutes being enforced by this action.

        Defendants DPS and Donner retaliated against Ms. Lee for filing a charge of
        discrimination.

        43.     After Ms. Lee filed her charge of discrimination in the CCRD based on Ms.

 Lindsay’s information, Defendants began retaliating against her.

        44.     Immediately after Ms. Donner assumed the role of ED in June 2019, she began

 mistreating Ms. Lindsay.

        45.     In an effort to undermine Ms. Lee’s charge of discrimination by impugning the

 credibility, competence or performance of one of her major witnesses, Ms. Donner fired Ms.

 Lindsay at the end of July 2019, approximately two weeks after Ms. Lee had filed her CCRD

 charge using Ms. Lindsay’s information.

        46.     Ms. Lindsay filed her own CCRD charge of discriminatory retaliation, relating to

 her firing. In June 2020, the CCRD issued a reasonable cause finding on Ms. Lindsay’s charge,

 concluding that she had been fired for objecting to the racist comment made during the panel

 discussion after Ms. Lee’s interview.

        47.     As a result of Defendants’ unlawful, discriminatory conduct, Ms. Lee has suffered

 and will continue to suffer substantial injuries, damages and losses.

        48.     Because Defendants discriminated against Ms. Lee based on her race, she has

 claims of discrimination and retaliation under Title VII, 42 U.S.C. §§ 1981 and 1983, and

 CADA.


                                                  8
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 9 of 20




                        VI.    STATEMENT OF CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

    42 U.S.C. § 1983—Violation of the Fourteenth Amendment’s Equal Protection Clause
                          (Against Defendants DPS and Suppes)

        49.      Plaintiff hereby incorporates all paragraphs of this Complaint as though fully set

 forth herein.

        50.      Ms. Lee is an African American woman.

        51.      Defendants were acting under color of state law in their actions and inactions at

 all relevant times.

        52.      Defendants failed to promote her based on her race and retaliated against her for

 filing a CCRD charge of race discrimination.

        53.      Defendants had no compelling governmental interest in discriminating against

 Ms. Lee on the basis of her race or retaliating against her.

        54.      As a direct and proximate result of Defendants’ discriminatory treatment, Ms. Lee

 has suffered and continues to suffer significant injuries, damages, and losses.

        55.      Defendants acts and omissions were taken pursuant to the customs, practices, and

 policies of DPS.

        56.      Defendants engaged in this conduct intentionally, knowingly, willfully, wantonly,

 maliciously, and in reckless disregard for Ms. Lee’s constitutional rights.

        57.      Defendants’ conduct violated clearly established rights belonging to Ms. Lee of

 which any reasonable person in Defendants’ position would have known.




                                                   9
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 10 of 20




                                 SECOND CLAIM FOR RELIEF

        Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.
                                      Race Discrimination
                                    (Against Defendant DPS)

        58.      Plaintiff hereby incorporates all paragraphs of this Complaint as though fully set

 forth herein.

        59.      As an African American, Ms. Lee is a member of a protected class under Title

 VII.

        60.      At all pertinent times, Ms. Lee performed the functions of her job exceptionally

 and was qualified for her position and for the position for which she was applying, Executive

 Director.

        61.      Ms. Lee suffered an adverse employment action when Defendant failed to

 promote her to the position of Executive Director.

        62.      Ms. Lee was qualified for the position of Executive Director and was one of the

 two highest ranked candidates after an extensive hiring process. The white woman who was

 hired as ED was ranked below her and was less qualified than Ms. Lee.

        63.      Defendant subjected Ms. Lee to adverse treatment in the terms and conditions of

 her employment because of her race, including but not limited to failure to promote her.

        64.      Defendant intended to discriminate against Ms. Lee because of her race in

 deciding to promote a less qualified white woman rather than her.

        65.      Defendant treated Ms. Lee less favorably than her similarly situated white

 counterparts, and in particular, Ms. Donner.




                                                  10
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 11 of 20




         66.     Defendant failed to promote Ms. Lee because of her race. Ms. Lee’s race was a

 motivating factor in Defendant’s failure to promote her.

         67.     Defendant’s post hoc asserted non-discriminatory reasons for not promoting Ms.

 Lee were mere pretext for illegal discrimination and did not actually motivate the decision to

 select Ms. Donner for promotion instead of her.

         68.     Defendant is liable for the acts and/or omissions of its agents and employees.

 Defendant, either directly or by and through its agents, discriminated against Ms. Lee on the

 basis of her race, and directly and proximately caused her injuries, damages, and losses.

         69.     Defendant’s discriminatory and unlawful acts and conduct were committed with

 malice or with reckless indifference to Ms. Lee’s federally protected rights within the meaning of

 Title VII.

                                  THIRD CLAIM FOR RELIEF

        Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.
                                           Retaliation
                                    (Against Defendant DPS)

         70.     Plaintiff hereby incorporates all of the paragraphs of this Complaint as though

 fully set forth herein.

         71.     Ms. Lee has been at all times been qualified to perform her job responsibilities

 and has met or exceeded expectations

         72.     Ms. Lee believed in good faith that Defendant discriminated against her on the

 basis of her race.

         73.     Ms. Lee opposed Defendant’s discriminatory treatment by filing a charge of race

 discrimination with the CCRD.



                                                  11
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 12 of 20




         74.     As a direct result of Ms. Lee’s opposition to activities prohibited by Title VII, and

 her participation in proceedings governed by Title VII (i.e., the filing of her charge of

 discrimination), Defendant subjected Ms. Lee to materially adverse treatment, including but not

 limited to firing the principal witness to her charge of discrimination, in order to undermine her

 charge, subjecting her to disparate treatment, terminating her, and other practices.

         75.     Defendant’s retaliation against Ms. Lee arose out of, was caused by, and was like

 and related to the discrimination Ms. Lee opposed.

         76.     Defendant treated Ms. Lee more adversely than her similarly situated counterparts

 who did not voice their opposition to Defendant’s discrimination.

         77.     Defendant’s post hoc asserted non-discriminatory reasons for failing to promote

 her and firing a fundamental witness to her race discrimination charge were pretext for illegal

 retaliation and did not actually motivate Defendant’s actions.

         78.     Defendant is liable for the acts and omissions of its agents and employees.

 Defendant, either directly or by and through its agents, retaliated against Ms. Lee and directly

 and proximately caused her injuries, damages, and losses.

         79.     Defendant’s conduct was engaged in with malice or with reckless indifference to

 the federally protected rights of Plaintiff within the meaning of Title VII.

                                  FOURTH CLAIM FOR RELIEF

                           Discrimination under 42 U.S.C. §§ 1981 and 1983
                                (Against Defendants DPS and Suppes)

         80.     Plaintiff hereby incorporates all allegations contained in this Complaint as though

 fully set forth herein.




                                                  12
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 13 of 20




        81.      Title 42 U.S.C. § 1983 (“Section 1983”) is the jurisdictional vehicle appropriate

 to obtain relief against a state actor for a violation of federally protected rights, including those

 embodied in Title 42 U.S.C. § 1981 (“Section 1981”).

        82.      Section 1981 provides, in pertinent part:

                 (a) All persons within the jurisdiction of the United States shall have the
                     same right in every State and Territory to make and enforce contracts,
                     to sue, to be parties, give evidence, and to the full and equal benefit of
                     all laws and proceedings for the security of persons and property as is
                     enjoyed by white citizens. . . .
                 (b) For purposes of this section, the term "make and enforce contracts"
                     includes the making, performance, modification, and termination of
                     contracts, and the enjoyment of all benefits, privileges, terms and
                     conditions of the contractual relationship.
                 (c) The rights protected by this section are protected against . . .
                     impairment under color of State law.

        83.      At all relevant times, Ms. Lee was an employee of DPS and candidate for the

 position of ED.

        84.      This employment relationship, as well as her candidacy for the promotion to ED,

 encompasses sufficient contractual rights to support a section 1981 claims for discriminatory

 failure to promote.

        85.      Defendants DPS and Suppes discriminatorily failed to “make and enforce” the

 contractual relationship inherent in a promotion to the Executive Director position, violating the

 strictures of § 1981.

        86.      Ms. Lee is African American and thus a member of a protected class under

 section 1981.

        87.      At all relevant times, Ms. Lee was qualified to perform her job responsibilities,

 and she performed her job responsibilities satisfactorily at all times.



                                                   13
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 14 of 20




         88.     Defendant denied Ms. Lee the protections provided by §1981 in the terms and

 conditions of her employment by failing to promote her because of her race.

         89.     Ms. Lee’s race was a motivating factor in Defendants’ decision not to promote her

 to the position of Executive Direct, though she was a better qualified candidate to the white

 woman Defendants hired.

         90.     Defendant DPS engaged in race discrimination against Ms. Lee pursuant to its

 custom, policy, or practice of promoting and otherwise treating more favorably white employees

 as compared to non-white employees.

         91.     Defendants’ conduct was willful, wanton and in reckless disregard of Ms. Lee’s

 federally protected rights and was the proximate and but-for cause of significant injuries,

 damages and losses that she incurred.

                                  FIFTH CLAIM FOR RELIEF

                           Retaliation under 42 U.S.C. §§ 1981 and 1983
                                     (Against Defendant DPS)

         92.     Plaintiff hereby incorporates all allegations contained in this Complaint as though

 fully set forth herein.

         93.     Title 42 U.S.C. § 1983 (“Section 1983”) is the jurisdictional vehicle appropriate

 to obtain relief against a state actor for a violation of Title 42 U.S.C. § 1981 (“Section 1981”).

         94.     Ms. Lee engaged in activities and speech in opposition to employment practices

 prohibited by section 1981 by objecting to racial discrimination and filing a charge of race

 discrimination with the CCRD.

         95.     Defendant treated Ms. Lee more adversely than her similarly situated counterparts

 who did not voice their opposition to Defendants’ discrimination.


                                                  14
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 15 of 20




         96.     Because of Ms. Lee’s objections to race discrimination, Defendants subjected her

 to materially adverse treatment, including but not limited to Ms. Donner firing the principal

 witness in support of Ms. Lee’s charge of race discrimination, in order to undermine her claim,

 subjecting her to disparate treatment, and other discriminatory practices.

         97.     Defendants’ retaliation against Ms. Lee arose out of, was caused by, and was like

 and related to the race discrimination Ms. Lee opposed.

         98.     Defendants’ conduct was engaged in with malice or with reckless indifference to

 Ms. Lee’s federally protected rights within the meaning of section 1981.

         99.     Defendants’ retaliation against Ms. Lee was the direct and proximate cause of

 injuries, damages, and losses.

                                  SIXTH CLAIM FOR RELIEF

                  Colorado Anti-Discrimination Act, C.R.S. § 24-34-301 et seq.
                                     Race Discrimination
                                  (Against Defendant DPS)

         100.    Plaintiff hereby incorporates all allegations contained in this Complaint as though

 fully set forth herein.

         101.    Ms. Lee is an African American woman and is thus a member of multiple

 protected classes under the Colorado Anti-Discrimination Act (“CADA”).

         102.    Defendant treated Ms. Lee less favorably than her similarly situated white

 counterparts.

         103.    Ms. Lee was subjected to adverse treatment in the terms and conditions of her

 employment because of her race, including but not limited to failure to promote her and

 discriminatory terms and conditions of employment, as detailed herein.



                                                 15
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 16 of 20




         104.    Ms. Lee has been at all times qualified to perform her job responsibilities and has

 met or exceeded expectations.

         105.    Defendant failed to promote Ms. Lee because of her race.

         106.    Defendant’s post hoc asserted non-discriminatory reasons for failing to promote

 Ms. Lee were pretext for illegal discrimination and did not actually motivate DPS’s decision.

         107.    Ms. Lee’s race was the motivating factor in Defendant’s failure to promote her to

 the position of Executive Director.

         108.    Defendant’s acts and conduct were committed with malice or with reckless

 indifference to the protected rights of Ms. Lee within the meaning of CADA.

         109.    Defendant (by and through the conduct of its agents and employees) intentionally

 discriminated against Ms. Lee on the basis of her race.

         110.    Defendant is liable for the intentional acts and omissions of its agents and

 employees.

         111.    As a consequence of Defendant’s illegal conduct, Ms. Lee has sustained injuries,

 damages, and losses.

                                 SEVENTH CLAIM FOR RELIEF

                  Colorado Anti-Discrimination Act, C.R.S. § 24-42-301, et seq.
                                         Retaliation
                                  (Against Defendant DPS)

         112.    Plaintiff hereby incorporates all allegations contained in this Complaint as though

 fully set forth herein.

         113.    Ms. Lee has been at all times been qualified to perform her job responsibilities

 and has met or exceeded expectations.



                                                  16
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 17 of 20




           114.   Defendant discriminated against Ms. Lee on the basis of her race, as described

 herein.

           115.   Ms. Lee opposed the discrimination and filed a charge with the CCRD.

           116.   As a direct result of Ms. Lee’s opposition to activities prohibited by CADA,

 Defendant retaliated against Ms. Lee.

           117.   Defendant treated Ms. Lee more adversely than her similarly situated counterparts

 who did not voice their opposition to Defendant’s discrimination.

           118.   Defendant’s retaliation against Ms. Lee arose out of, was caused by, and was like

 and related to the discrimination Ms. Lee opposed while she was employed.

           119.   Defendant’s retaliation included, but was not limited to, subjecting Ms. Lee to

 heightened scrutiny, firing her principal witness to her charge of discrimination, subjecting her to

 more adverse terms or conditions of employment than her counterparts who did not express their

 opposition to discrimination, and other retaliatory conduct.

           120.   Defendant is liable for the acts and omissions of its agents and employees.

           121.   Defendant’s conduct was the proximate cause of Ms. Lee’s injuries, damages, and

 losses.

           122.   Defendant’s conduct was engaged in with malice and with reckless indifference to

 the protected rights of Ms. Lee within the meaning of CADA.

                                   VII.   PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

 and against Defendants, in an amount to be determined by a jury following a trial, and award her all

 relief allowed by law and equity, including, but not limited to, the following:



                                                   17
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 18 of 20




            a. Declaratory relief and injunctive relief, as appropriate;

            b. Actual economic damages, including, but not limited to, front pay and back pay
               damages, as established at trial;

            c. Compensatory damages, including, but not limited to those for future pecuniary
               and non-pecuniary losses, emotional pain, suffering, inconvenience, mental
               anguish, loss of enjoyment of life, and other non-pecuniary losses;

            d. Punitive damages for all claims as allowed by law in an amount to be determined
               at trial 2;

            e. Pre-judgment and post-judgment interest at the highest lawful rate;

            f. Attorney’s fees and costs; and

            g. Such further relief as justice requires.

        PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ISSUES SO TRIABLE.

        Respectfully submitted this 17th day of June 2020.

                                               KILLMER LANE & NEWMAN, LLP

                                               s/ Darold W. Killmer
                                               __________________________
                                               Darold Killmer #16056
                                               Reid Allison #52754
                                               1543 Champa Street, Ste. 400
                                               Denver, CO 80202
                                               (303) 571-1000
                                               (303) 571-1001 fax
                                               dkillmer@kln-law.com
                                               rallison@kln-law.com

                                               Counsel for Plaintiff




 2
   With respect to the state law claims to which the state statute applies, Plaintiff anticipates that
 she will seek to amend her pleadings to add a claim for exemplary damages pursuant to C.R.S. §
 13-21-102, after disclosures have been exchanged and after she has established the existence of a
 triable issue of exemplary damages.


                                                  18
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 19 of 20




   District Court, City and County of Denver, Colorado
   Court Address:
   1437 Bannock Street                                          DATE FILED: June 17, 2020 3:34 PM
                                                                FILING ID: 56625882B2875
   Denver, CO 80202                                             CASE NUMBER: 2020CV32069


   Plaintiff(s):

   TISHA LEE,

   v.

   Defendant(s):
                                                                       ▲ COURT USE ONLY ▲

   DENVER PUBLIC SCHOOLS; and
   DAVID SUPPES, in his individual and official capacities..

   Counsel for Plaintiff:
   Darold Killmer, #16056                                              Case Number:
   Reid Allison, #52754
   1543 Champa Street Suite 400
   Denver, CO 80202
   Phone: (303) 571-1000
   Fax.: (303) 571-1001                                                Division          Courtroom
   Email:     dkillmer@kln-law.com
              rallison@kln-law.com


                        DISTRICT COURT CIVIL CASE COVER SHEET


    This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
    claim or third party complaint in every district court civil (CV) case. It shall not be filed in
    Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental
    Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading
    but may result in a clerk’s show cause order requiring its filing.

 2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below if
    this party asserts that C.R.C.P. 16.1 does not apply):

        This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
        expedited proceeding, or
Case 1:20-cv-01989-MEH Document 1-1 Filed 07/08/20 USDC Colorado Page 20 of 20




     This party is seeking a monetary judgment against another party for more than
      $100,000.00, including any penalties or punitive damages, but excluding attorney fees,
      interest and costs, as supported by the following certification:

            By my signature below and in compliance with C.R.C.P. 11, based upon information
            reasonably available to me at this time, I certify that the value of this party’s claims
            against one of the other parties is reasonably believed to exceed $100,000.

    Or

        Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply
    to this case.

 3.  This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38.
    (Checking this box is optional.)

         Respectfully submitted this 17th day of June 2020.

                                       KILLMER, LANE & NEWMAN, LLP

                                       s/ Darold W. Killmer
                                       ___________________________
                                       Darold W. Killmer #16056
                                       Reid Allison #52754
                                       1543 Champa Street, Suite 400
                                       Denver, CO 80202
                                       (303) 571-1000
                                       (303) 571-1001 fax
                                       dkillmer@kln-law.com
                                       rallison@kln-law.com

                                       Counsel for Plaintiff
